I N THE COURT OF APPEALS OF TENNESSEE



STATE OF TENNESSEE                               )   C/ A NO. 03A01- 9604- J V- 00150
DEPARTMENT OF HUMAN SERVI CES,                   )   BRADLEY COUNTY J UVENI LE COURT
                                                 )
           Pe t i t i one r - Appe l l e e ,     )
                                                 )
a nd                                             )
                                                 )
                                                 )
                                                                         FILED
W LLI AM D. GARDNER a nd
  I                                              )
                                                                           October 4, 1996
J OANN GARDNER,                                  )
                                                 )
                                                                         Cecil Crowson, Jr.
           I nt e r ve ni ng                     )                       Appellate C ourt Clerk
           Pe t i t i one r s - Appe l l e e s , )
                                                 )
                                                 )
                                                 )
v.                                               )
                                                 )
                                                 )
                                                 )
DANA D. DEFRI ECE,                               )
                                                 )
           Re s ponde nt - Appe l l a nt . )
                                                 )
I N THE MATTER OF:                               )
                                                 )
           J OHN DEFRI ECE,                      )   HONORABLE C. VAN DEACON, J R. ,
              a mi nor .                         )   J UDGE



Fo r Ap p e l l a nt                                 For Appe l l e e s Ga r dne r s 1

DEBRA L. HOUSE                                       RANDY G. ROGERS
So u t h e a s t Te nne s s e e Le ga l              At he ns , Te nne s s e e
   Se r v i c e s
Cl e ve l a nd, Te nne s s e e


                                          OPINION

VACATED AND REMANDED                                                                Sus a no, J .




        1
       The Department of Human Services elected not to file a brief in this
matter, pointing out that the child at issue is no longer in its physical or
legal custody.

                                                 1
                      The t r i a l c our t t e r mi na t e d t he pa r e nt a l r i ght s of Da n a

D. De f r i e c e ( M he r ) t o he r s on, J ohn De f r i e c e ( J ohn) ( DOB:
                     ot
                                    2
J a n u a r y 9, 1988) .                 M he r a ppe a l s , r a i s i ng t hr e e i s s ue s t ha t
                                          ot

p r e s e n t t he f ol l owi ng que s t i ons :



                      1.      I s t he pr ope r a ppe a l r out e i n t hi s c a s e
                      di r e c t l y t o t he Cour t of Appe a l s or r a t he r t o
                      c i r c ui t c our t f or a de nov o he a r i ng?

                      2.     Do t he a l l e ga t i ons of t he i nt e r ve ni ng
                      pe t i t i on s a t i s f y t he r e qui r e me nt s of T. C. A. §
                      37- 1- 147( a ) ( 199 1) ?

                      3.   I s t he t r i a l c our t ’ s t e r mi na t i on of
                      M he r ’ s pa r e nt a l r i ght s s uppor t e d by c l e a r
                        ot
                      a nd c onvi nc i ng e vi de nc e ?



                                                                  I



                      The t r i a l c our t i ni t i a l l y pl a c e d M he r ’ s f our mi nor
                                                                         ot

c h i l d r e n, i nc l udi ng J ohn 3 , i n t he pr ot e c t i ve c us t ody of t he

De pa r t me nt o f Huma n Se r vi c e s ( DHS) .                           The f os t e r c a r e pl a n i n t h e

r e c or d i ndi c a t e s t ha t t he r e a s ons f or t he pl a c e me nt we r e M he r ’ s
                                                                                    ot

a b u s e o f a l c ohol a nd dr ugs ; he r f a i l ur e t o pr ovi de a s t a bl e ho me

f o r t h e c hi l dr e n; a nd he r move me nt wi t h t he c hi l dr e n i nt o a nd o u t

o f a b o y f r i e nd’ s r e s i de nc e a l l wi t hi n one we e k.                                 The pl a n a l s o

n o t e s t ha t DHS h a d ma de “ a l l r e a s ona bl e e f f or t s t o pr e ve nt


          2
              Th e t r i a l c o u r t a l s o t e r mi n a t e d t h e p a r e n t a l r i g h t s o f t h e c h i l d ’ s
na t ur a l     f a t h e r , J a c k J . De f r i e c e .   Th a t j u d g me n t wa s n o t a p p e a l e d .

          3
             I n a d d i t i o n t o J o h n , M t h e r h a s t h r e e o t h e r mi n o r c h i l d r e n :
                                                o                                                               Ka t i e
( DOB: Au g u s t 1 8 , 1 9 8 6 ) ; Ti f f a n y ( DOB: J u l y 6 , 1 9 8 9 ) ; a n d Amb e r ( DOB: Au g u s t 3 ,
1991) .        At p r e s e n t , M t h e r h a s c u s t o d y o f Ka t i e .
                                    o                                               M t he r s u r r e nde r e d he r
                                                                                      o
p a r e n t a l r i g h t s t o Amb e r , wh i l e Ti f f a n y r e ma i n s i n t h e c u s t o d y o f t h e
De p a r t me n t o f Hu ma n S e r v i c e s .     S i n c e t h i s a p p e a l c o n c e r n s J o h n , we a d d r e s s
o n l y t h o s e i s s u e s b e a r i n g o n t h e t e r mi n a t i o n o f M t h e r ’ s p a r e n t a l r i g h t s a s t o
                                                                                  o
t ha t chi l d.

                                                                  2
t h i s r e mova l , ” t ha t M he r ha d be e n of f e r e d c ouns e l i ng a nd da y
                               ot

c a r e , a nd t ha t s he ha d move d out of hous i ng pr ovi de d by a l oc a l

c hur c h.        Af t e r a he a r i ng o n DHS’ s pe t i t i on, t he t r i a l c our t f ou n d

t h e c h i l dr e n de pe nde nt a nd ne gl e c t e d a nd a wa r de d t he i r c us t ody t o

DHS.      The c our t or de r e d t ha t M he r s e e k j ob t r a i ni ng, pl a c e me n t
                                          ot

t h r o u g h Voc a t i ona l Re ha bi l i t a t i on, obt a i n he r GED, a nd f ul l y

c o mp l y wi t h t he f os t e r c a r e pl a n.



                   J ohn ha s r e s i de d pr i ma r i l y wi t h t he i nt e r ve ni ng

p e t i t i o ne r s , W l l i a m a nd J oAnn Ga r dne r ( Ga r dne r s ) , s i nc e he wa s
                        i

t e n mo n t hs ol d.        Af t e r t he c hi l dr e n we r e pl a c e d i n t he t e mpor a r y

c u s t o d y of DHS, t he Ga r dne r s f i l e d t he i r i nt e r ve ni ng pe t i t i on

( Pe t i t i on) a s ki ng t he c our t t o gr a nt t he m c us t ody of J ohn a nd h i s

s i s t e r , Ka t i e , a nd s e e ki ng t he t e r mi na t i on of t he pa r e nt s ’ r i gh t s

wi t h r e s pe c t t o t hos e c hi l dr e n.         I n r e s pons e t o t he Pe t i t i on, t h e

Gu a r d i a n a d Li t e m e xpr e s s e d t he opi ni on t ha t i t wa s i n t he

c h i l dr e n’ s b e s t i nt e r e s t t o r e ma i n wi t h t he Ga r dne r s .



                   The t r i a l c our t he l d t hr e e s e pa r a t e he a r i ngs on t he

Pe t i t i o n.     Fol l owi ng t he f i r s t he a r i ng, t he c our t a wa r de d f ul l

l e g a l c us t ody of J ohn a nd Ka t i e t o t he Ga r dne r s , f i ndi ng t ha t

M t h e r ha d “ f a i l e d t o s how a ny s ubs t a nt i a l i mpr ove me nt i n he r
 o

c i r c ums t a nc e s , ” a nd t ha t t he Ga r dne r s we r e f i t pe r s ons t o ha ve

t h e c h i l dr e n’ s c us t ody.      The c our t c ont i nue d t he ma t t e r unt i l a

l a t e r d a t e , a nd pr ovi de d t ha t i t s or de r woul d be c ome f i na l i f

M t h e r di d not ma ke s i gni f i c a nt pr ogr e s s .
 o                                                                   Af t e r t he s e c ond

h e a r i n g , t he c our t or de r e d t ha t J ohn a nd Ka t i e r e ma i n i n t he

                                                   3
c u s t o d y of t he Ga r dne r s , a nd s e t t he ma t t e r f or f ur t he r r e vi e w a t

a l a t e r t i me .    Fol l owi ng t he t hi r d he a r i ng, t h e t r i a l c our t f ou n d



                t ha t t he s ubj e c t c hi l d, J ohn De f r i e c e , h a s
                be e n i n t he c us t ody of t he Te nne s s e e
                De pa r t me nt of Huma n Se r vi c e s i n e xc e s s of one
                ye a r ; t ha t t he c ondi t i ons whi c h l e d t o s a i d
                c hi l d’ s r e mova l s t i l l pe r s i s t , t h a t t he r e i s
                l i t t l e l i ke l i hoo d t ha t s a i d c ondi t i ons wi l l
                be r e me di e d a t a n e a r l y da t e s o t ha t t he
                c hi l d c a n be r e t ur ne d t o e i t he r pa r e nt i n t he
                ne a r f ut ur e , t ha t t he c ont i nua t i on of t he
                l e ga l pa r e nt a nd c hi l d r e l a t i ons hi p gr e a t l y
                di mi ni s he s t he c hi l d’ s c ha nc e s of e a r l y
                i nt e gr a t i on i nt o a s t a bl e a nd pe r ma ne nt home ;
                t ha t t he l a c k o f s t a bi l i t y of t he na t ur a l
                mot he r . . . ha s be e n monume nt a l ; t ha t t he
                na t ur a l mot he r c ont i nue s t o l a c k t he a bi l i t y
                t o pr ovi de f or t he s ubj e c t c hi l dr e n . . . .



Th e c o u r t t hus f ound t ha t i t wa s i n J ohn’ s be s t i nt e r e s t f or

M t h e r ’ s pa r e nt a l r i ght s t o be t e r mi na t e d a nd f or J ohn t o be
 o

p l a c e d i n t he f ul l c us t ody of t he Ga r dne r s .              The c our t

s u b s e q u e nt l y e nt e r e d a n or de r t o t ha t e f f e c t .



                                                   II



                Our r e vi e w i s de nov o upon t he r e c or d wi t h a

p r e s u mp t i on of c or r e c t ne s s a s t o t he t r i a l c our t ’ s f i ndi ngs ,

u n l e s s t he pr e ponde r a nc e of t he e vi de nc e i s ot he r wi s e .           Rul e

1 3 ( d ) , T. R. A. P. ; Te nne s s e e De pt . of Human Se r v i c e s v . Ri l e y , 68 9

S. W 2 d 164, 170 ( Te nn. App. 1984) .
    .




                                                   4
               The c r i t e r i a u pon whi c h t he t r i a l c our t t e r mi na t e d

M t h e r ’ s pa r e nt a l r i ght s a r e s e t f or t h i n T. C. A. § 37- 1- 147( d) ( 1 )
 o

( 1991) :



               Af t e r h e a r i ng e vi de nc e on a t e r mi na t i on
               pe t i t i on, t h e c our t ma y t e r mi na t e pa r e nt a l
               r i ght s i f i t f i nds on t he ba s i s of c l e a r a nd
               c onvi nc i ng e vi de nc e t ha t t e r mi na t i on i s i n
               t he c hi l d’ s be s t i nt e r e s t a nd t ha t one ( 1) or
               mor e of t he f ol l owi ng c ondi t i ons e xi s t :

               ( 1) The c hi l d ha s be e n r e move d f r om t he
               c us t ody of t he pa r e nt by t he c our t f or a t
               l e a s t one ( 1) ye a r a nd t he c our t f i nds t ha t :

                    ( A) The c ondi t i ons whi c h l e d t o t he r e mova l
               or
                    ot he r c ondi t i ons whi c h i n a l l r e a s ona bl e
                    pr oba bi l i t y woul d c a us e t he c hi l d t o be
                    s ubj e c t e d t o f ur t he r a bus e or ne gl e c t a nd whi c h,
                    t he r e f or e , pr e ve nt t he c hi l d’ s r e t ur n t o t he
                    c a r e o f t he p a r e nt ( s ) s t i l l pe r s i s t s ;

                    ( B) The r e i s l i t t l e l i ke l i hood t ha t t he s e
                    c ondi t i ons wi l l be r e me di e d a t a n e a r l y da t e s o
                    t ha t t he c hi l d c a n be r e t ur ne d t o t he pa r e nt i n
                    t he ne a r f ut ur e ; a nd

                    ( C) The c ont i nua t i on of t he l e ga l pa r e nt a nd
                    c hi l d r e l a t i on s hi p gr e a t l y di mi ni s he s t he
                    c hi l d’ s c ha nc e s of e a r l y i nt e gr a t i on i nt o a
                    s t a bl e a nd pe r ma ne nt home [ . ]



               Pr i or t o Apr i l 15, 1994, T. C. A. § 37- 1- 159( a ) ( 1991)

p r o v i d e d t ha t a pa r t y a ppe a l i ng a j uve ni l e c our t ’ s de c i s i on i n a

t e r mi na t i on o f p a r e nt a l r i ght s c a s e wa s e nt i t l e d t o a t r i a l de

n o v o i n c i r c ui t c our t ; howe ve r , t hi s pr oc e dur e wa s c ha nge d by t h e

e n a c t me nt of Cha pt e r 810 of t he Publ i c Ac t s of 1994, e f f e c t i ve

Ap r i l 1 5, 1994.        The a me nde d ve r s i on of T. C. A. § 37- 1- 159 ( Sup p .

1 9 9 5 ) e l i mi na t e d t he de nov o t r i a l i n c i r c ui t c our t a nd pr ovi d e d



                                                 5
i n s t e a d f or a n a ppe a l a s of r i ght di r e c t l y t o t hi s c our t .      T. C. A.

§ 3 7 - 1 - 159( a ) a nd ( g) ( Supp. 1995) ; I n r e S. M , J r . , C/ A No.
                                                           .

0 1 A0 1 - 9 5 06- J V- 00233, 1996 W 140410 ( Te nn. App. , M S. , f i l e d
                                     L                        .

M r c h 2 9, 1996, Koc h, J . ) .
 a



                                               III



               W t ur n f i r s t t o M he r ’ s c ont e nt i on t ha t s he i s
                e                      ot

e n t i t l e d t o a t r i a l de nov o i n c i r c ui t c our t due t o t he f a c t t ha t

t h e a me ndme nt t o T. C. A. § 37- 1- 159 ( 1991) be c a me e f f e c t i ve a f t e r

t h e c omme nc e me nt o f t he s e pr oc e e di ngs .       The Ga r dne r s ’ Pe t i t i on

wa s f i l e d on Fe br ua r y 11, 1993.            The f i r s t he a r i ng on t he ma t t e r

wa s s t a r t e d on Augus t 24, 1993, a nd c ompl e t e d on Se pt e mbe r 29,

1993.     The a me nde d ve r s i on of T. C. A. § 37- 1- 159 ( Supp. 1995)

b e c a me e f f e c t i ve on Apr i l 15, 1994.         The s e c ond he a r i ng wa s he l d

f i v e d a ys l a t e r , on Apr i l 20, 1994.          The t hi r d he a r i ng, a f t e r

wh i c h M he r ’ s pa r e nt a l r i ght s we r e t e r mi na t e d, wa s he l d on
          ot

Au g u s t 25 a nd 26, 1994.          As c a n be s e e n, t he c ha nge i n a ppe l l a t e

p r o c e d u r e t ook e f f e c t i n t he mi ddl e of t hi s l i t i ga t i on.



               M he r a r gue s t h a t a ppl i c a t i on of t he a me nde d s t a t ut e
                ot

t o t h i s a ppe a l c a us e s he r unf a i r pr e j udi c e .     She a r gue s i n he r

b r i e f t ha t s he ha d t he r i ght t o e xpe c t a t r i a l de nov o i n c i r c u i t

c o u r t a nd t ha t , be c a us e of t hi s e xpe c t a t i on, s he di d not t a ke

s t e p s t o pr e s e r ve t he r e c o r d f or a ppe a l by e mpl oyi ng a c our t

r e po r t e r t o t r a ns c r i be t he e vi de nc e pr e s e nt e d i n t he Br a dl e y

Co u n t y J uve ni l e Cour t .    M he r a r gue s t ha t t he s e c ond a nd t hi r d
                                     ot

                                                6
h e a r i n g s we r e s i mpl y c ont i nua t i ons of t he f i r s t he a r i ng, whi c h

wa s h e l d p r i or t o t he a me ndme nt ’ s e f f e c t i ve da t e .     She a s s e r t s

t h a t s h e wa s de ni e d “ a not he r oppor t uni t y t o f ul l y pr e s e nt he r

c a s e ” i n c i r c ui t c our t , a nd t ha t t hi s c a s e s houl d t he r e f or e be

r e ma n d e d t o c i r c ui t c our t f or a t r i a l de nov o s o t ha t s he ma y

“ p r o p e r l y pr e s e nt he r c a s e a nd pr e s e r ve a l l t e s t i mony f or

p u r p o s e s of a n a ppe a l , s houl d s uc h be ne c e s s a r y. ”



               W mus t f i r s t de t e r mi ne whe t he r t he 1994 a me ndme nt t o
                e

T. C. A. § 37- 1- 159 ( 1991) i s wi t hi n t he c l a s s of e na c t me nt s t ha t

ma y b e a ppl i e d r e t r oa c t i ve l y t o pe ndi ng c a s e s .    The ge ne r a l r u l e

i s t h a t s t a t ut e s a r e pr e s ume d t o ope r a t e pr os pe c t i ve l y.      Ke e v .

She l t e r I ns ur anc e , 852 S. W 2d 226, 228 ( Te nn. 1993) .
                                    .

Ne ve r t h e l e s s , a s s t a t e d b y t he Supr e me Cour t ,



               [ a ] n e xc e pt i on e xi s t s . . . f or s t a t ut e s whi c h
               a r e r e me di a l o r pr oc e dur a l i n na t ur e .       Suc h
               s t a t ut e s a ppl y r e t r os pe c t i ve l y, not onl y t o
               c a us e s o f a c t i on a r i s i ng be f or e s uc h a c t s
               be c ome l a w, but a l s o t o a l l s ui t s pe ndi ng
               whe n t he l e gi s l a t i on t a ke s e f f e c t , u nl e s s t he
               l e gi s l a t ur e i ndi c a t e s a c ont r a r y i nt e nt i on or
               i mme di a t e a ppl i c a t i on woul d pr oduc e a n unj us t
               r e s ul t .



I d. ( c i t i ng Say l or s v . Ri g gs be e , 544 S. W 2d 609, 610 ( Te nn.
                                                        .

1976) ) .     Thus , t he que s t i on a r i s e s whe t he r t he s t a t ut e a t i s s u e

h e r e i s r e me di a l or pr oc e dur a l - - a s oppos e d t o s ubs t a nt i ve - - i n

na t ur e .   I n Say l or s , t he Supr e me Cour t a dopt e d t he f ol l owi ng

d e s c r i p t i on o f “ pr oc e dur e ” f r om a Ka ns a s c a s e :




                                                  7
               [ T] he mode or pr oc e e di ng by whi c h a l e ga l
               r i ght i s e nf or c e d, a s di s t i ngui s he d f r om t he
               l a w whi c h gi ve s or de f i ne s t he r i ght , a nd
               whi c h by me a ns o f t he pr oc e e di ng, t he c our t
               i s t o a dmi ni s t e r - t he ma c hi ne r y, a s
               di s t i ngui s he d f r om i t s pr oduc t ; . . . i nc l udi ng
               pl e a di ng, pr oc e s s , e vi de nc e , a nd pr a c t i c e
               . . . . Pr a c t i c e [ i s ] t he f or m . . . f or t he
               e nf or c e me nt of r i ght s or t he r e dr e s s of
               wr ongs , a s di s t i ngui s he d f r om t he s ubs t a nt i ve
               l a w whi c h gi ve s t he r i ght or de nounc e s t he
               wr ong.



5 4 4 S. W 2d a t 610 ( quot i ng Jone s v . Gar r e t t , 192 Ka n. 109, 386
          .

P. 2 d 1 9 4 ( 1963) ) ( e mpha s i s i n Say l or s opi ni on) .        I n a ddi t i on,

r e me di a l s t a t ut e s a r e de f i ne d a s



                [ l ] e gi s l a t i on pr ovi di ng me a ns or me t hod
                whe r e by c a us e s o f a c t i on ma y be e f f e c t ua t e d,
                wr ongs r e dr e s s e d a nd r e l i e f obt a i ne d . . .



Bl a c k ’ s Law Di c t i onar y 1293 ( 6t h e d. 1990) .            Se e al s o M f or d v .
                                                                                  or

Yo ng Ky un Cho, 732 S. W 2d 617 ( Te nn. App. 1987) .
                         .



                A l e gi s l a t i ve e na c t me nt c ha ngi ng t he j ur i s di c t i on of a

c o u r t i s r e me di a l i n n a t ur e .    I d. a t 620.     As not e d i n M f or d ,
                                                                                  or

t h e Un i t e d St a t e s Supr e me Cour t ha s uphe l d t he c ons t i t ut i ona l i t y

o f r e t r oa c t i ve l y a ppl yi ng a pur e l y r e me di a l a c t whi c h i nc r e a s e s

t h e j u r i s di c t i on of a c our t .      I d. a t 621 ( c i t i ng Uni t e d St at e s v .

Uni on Pa c . R. R. , 98 U.S. ( 8 Ot t o) 569, 607- 608, 25 L. Ed. 143

( 1878) ) .     Fur t he r mor e , a ne w s t a t ut e t ha t c ha nge s a r ul e of

p r a c t i c e a ppl i e s t o a l l p e ndi ng c a s e s .   Fr ame v . M l i n Fi r e ar ms
                                                                           ar




                                                     8
Co . , I nc . , 514 S. W 2d 728, 730 ( Te nn. 1974) ; Ros s v . Te nne s s e e
                        .

Fa r me r s M . I ns . Co. , 592 S. W 2d 897, 898 ( Te nn. App. 1979) .
             ut                      .



                   I n l i ght of t he s e c ons i de r a t i ons , we c onc l ude t ha t t h e

a me n d me nt t o T. C. A. § 37- 1- 159 ( 1991) i s pr oc e dur a l r a t he r t ha n

s u b s t a n t i ve .   Thi s c our t ha s de c l a r e d t ha t



                   [ a ] s a ppl i e d t o pr oc e dur a l c ha nge s gove r ni ng
                   t he r i ght of a pp e a l t he r ul e i s t ha t , whe r e
                   due pr ovi s i on ha s be e n ma de f or t he
                   pr e s e r va t i on o f e s s e nt i a l r i ght s , t h e
                   pr oc e dur e f or r e vi e w or t he e xt e nt of r e vi e w
                   a r e s o f a r wi t hi n t he powe r of t he
                   l e gi s l a t ur e a s t o pr e c l ude t he r a i s i ng of
                   que s t i ons of due pr oc e s s wi t h r e s pe c t t o t he
                   me t hod or pr oc e dur e f or r e vi e w, t he pa r t i e s
                   e nt i t l e d t o r e vi e w, or t he c ha r a c t e r of
                   r e vi e w i n t he a ppe l l a t e c our t .



Na t i ona l Li f e & Ac c i de nt I ns . Co. v . At wood, 194 S. W 2d 350, 3 5 3
                                                                   .

( Te n n . App. 1946) .           Fi ndi ng t ha t t he a me ndme nt i n que s t i on i s

p r o c e d u r a l , howe ve r , doe s not a ut oma t i c a l l y pe r mi t i t s

r e t r o a c t i ve a ppl i c a t i on.   Eve n a pr oc e dur a l e na c t me nt ma y not b e

a p p l i e d r e t r oa c t i ve l y i n t he f ol l owi ng c i r c ums t a nc e s : whe r e t he

l e g i s l a t ur e ha s ma ni f e s t e d a c ont r a r y i nt e nt i on; whe r e

a p p l i c a t i on of t he ne w l a w woul d i mpa i r a ve s t e d r i ght or

c o n t r a c t ua l obl i ga t i on; or whe r e i mme di a t e a ppl i c a t i on of t he

s t a t u t e woul d pr oduc e a n unj us t r e s ul t .        Ke e , 852 S. W 2d a t 228 ;
                                                                               .

Sa y l o r s , 544 S. W 2d a t 610; a nd M f or d, 732 S. W 2d a t 620.
                       .                  or               .                                   We

a d d r e s s e a c h of t he s e e xc e pt i ons i n t ur n.




                                                   9
                 Cha pt e r 810 of t he Publ i c Ac t s of 1994 of f e r s no

i n d i c a t i on t ha t t he Ge ne r a l As s e mbl y i nt e nde d i t t o a ppl y

p r o s p e c t i ve l y onl y.      I n t he a bs e nc e of a ny e xpr e s s i on of t ha t

i n t e n t , we c a nnot a s s ume s uc h i nt e nt .        Thus , r e t r os pe c t i ve

a p p l i c a t i on of t he a me ndme nt i s not pr ohi bi t e d by l e gi s l a t i ve

i nt e nt .    Li ke wi s e , a ppl i c a t i on of t he a me nde d s t a t ut e woul d no t

i n f r i n g e upon a ny of M he r ’ s ve s t e d r i ght s , nor woul d i t i mpa i r
                              ot

a n y c o n t r a c t ua l obl i ga t i on s .   Ar t i c l e I , § 20 of t he Te nne s s e e

Co n s t i t ut i on pr ohi bi t s t he e na c t me nt of a ny “ r e t r os pe c t i ve l a w,

o r l a w i mpa i r i ng t he obl i ga t i ons of c ont r a c t s . ”        Thi s pr ovi s i o n ,

h o we v e r , “ pr os c r i be s onl y t hos e l a ws t ha t di ve s t or i mpa i r ve s t e d

s u b s t a n t i ve r i ght s . ”    I n r e S. M , J r . , 1996 W 140410 a t *4.
                                                  .                L                              As

t h i s c our t h a s s t a t e d, t he Ge ne r a l As s e mbl y ma y i mpl e me nt

p r o c e d u r a l or r e me di a l c ha nge s i n t he l a w, a nd ma y s ubs t i t ut e o n e

r e me d y f or a not he r ; t he r e i s no ve s t e d r i ght i n a pa r t i c ul a r

r e me dy .    At wood, 194 S. W 2d a t 353; I n r e S. M , J r . 1996 W
                                .                        .              L

1 4 0 4 1 0 a t *4.       I n t he c a s e of I n r e S. M , J r . , t he c our t he l d
                                                          .

t h a t t h e s a me a me nde d l a w a t i s s ue he r e c oul d be a ppl i e d

r e t r o s p e c t i ve l y t o de ny a t r i a l de nov o i n c i r c ui t c our t t o t wo

p a r e n t s whos e r i ght s ha d be e n t e r mi na t e d.       I d. a t *5.      Thus ,

M t h e r doe s not ha ve a ve s t e d r i ght i n he r a ve nue of a ppe a l t h a t
 o

wo u l d b e di s t ur be d by a ppl yi ng t he ne w pr oc e dur a l l a w t o he r

case.



                 The t hi r d l i mi t a t i on pr ohi bi t s t he r e t r os pe c t i ve

a p p l i c a t i on of a pr oc e dur a l c ha nge whe n doi ng s o woul d pr oduc e a n

u n j us t r e s ul t .    Say l or s , 544 S. W 2d a t 610.
                                                .                      M he r a r gue s t ha t
                                                                        ot

                                                   10
t h e o n l y f a i r r e me dy he r e woul d be f or t hi s c our t t o r e ma nd he r

c a s e t o t he Br a dl e y Count y Ci r c ui t Cour t f or a t r i a l de nov o.

Sh e i n e s s e nc e ma i nt a i ns t ha t t he a ppl i c a t i on of t he a me nde d l a w

c a u s e d a n unj us t r e s ul t , i n t ha t s he wa s una bl e t o a de qua t e l y

p r e s e r v e t he r e c or d i n j uve ni l e c our t or s ubs e que nt l y de ve l op h e r

c a s e mo r e f ul l y i n c i r c ui t c our t .                 Si nc e t he r e i s no e vi de nc e of

u n f a i r pr e j udi c e , we di s a g r e e wi t h he r c ont e nt i on.                         M he r ha s
                                                                                                     ot

n o t s u b mi t t e d a ny a f f i da vi t s or ot he r e vi de nc e c l e a r l y

d e mo n s t r a t i ng t ha t s he woul d ha ve c onduc t e d he r s e l f di f f e r e nt l y

d u r i n g t he he a r i ngs ha d s he a nt i c i pa t e d a di r e c t a ppe a l t o t hi s

c our t .      She a r gue s t ha t s he ha s be e n pr e j udi c e d by t he l a c k of a

t r a n s c r i pt of t he he a r i ngs ; howe ve r , s he ha s s ubmi t t e d, wi t hout

o b j e c t i on f r om oppos i ng c ouns e l , a s t a t e me nt of t he e vi de nc e t h a t

e n c o mp a s s e s t he t hr e e he a r i ngs i n que s t i on.                     Fur t he r mor e , s he

f a i l e d t o r e t a i n a c our t r e por t e r f or t he s e c ond a nd t hi r d

h e a r i n g s , whi c h we r e he l d a f t e r t he e f f e c t i ve da t e of t he
                   4
a me nd me nt .         M he r ha d s u f f i c i e nt not i c e of t he c ha nge i n
                         ot

a pp e l l a t e pr oc e dur e , a nd of t he i nc r e a s e d s i gni f i c a nc e of a

h e a r i n g i n j uve ni l e c our t .              Se e I n r e S. M , J r . , 1996 W 14041 0
                                                                       .                L

a t *5.        She a nd he r a t t or ne y we r e c ha r ge d wi t h knowl e dge of t h e

a me n d me nt t o T. C. A. § 37- 1- 159 ( 1991) .                           The r e f or e , we f i nd t ha t

a p p l i c a t i on of t he a me nde d s t a t ut e di d not unj us t l y l i mi t he r

a b i l i t y t o pr e s e nt he r c a s e i n j uve ni l e c our t , or t o obt a i n

r e v i e w of t ha t c our t ’ s de c i s i on on a ppe a l .                      I d.      W hol d t ha t s h e
                                                                                               e

i s n o t e nt i t l e d t o a t r i a l de nov o i n c i r c ui t c our t , unde r t he

         4
           As n o t e d e a r l i e r , t h e e f f e c t i v e d a t e o f t h e a me n d me n t wa s Ap r i l 1 5
1994.       Th e s e c o n d h e a r i n g wa s h e l d o n Ap r i l 2 0 , 1 9 9 4 , a n d t h e t h i r d h e a r i n g
t o o k p l a c e o n Au g u s t 2 5 a n d 2 6 , 1 9 9 4 .

                                                             11
l a n g u a g e of T. C. A. § 37- 1- 159 ( Supp. 1995) , a s a me nde d e f f e c t i v e

Ap r i l 1 5, 1994.                He r a ppe a l i s pr ope r l y be f or e us .



                                                                  IV



                   M he r ’ s s e c ond i s s ue r a i s e s t he que s t i on of whe t he r
                    ot

t h e i n t e r ve ni ng pe t i t i on f i l e d by t he Ga r dne r s c ompl i e s wi t h t h e
                                                                                             5
r e q u i r e me nt s of T. C. A. § 37- 1- 147( a ) ( 1991) .                                     The s t a t ut e i n

e f f e c t a t t he t i me of t he Ga r dne r s ’ Pe t i t i on pr ovi de d i n

p e r t i n e nt pa r t :



                   The p e t i t i on t o t e r mi na t e pa r e nt a l r i ght s
                   s ha l l c ompl y wi t h § 37- 1- 121 a nd s t a t e
                   c l e a r l y t ha t a n or de r f or t e r mi na t i on of
                   pa r e nt a l r i ght s i s r e que s t e d a nd t ha t t he
                   e f f e c t t he r e of wi l l be a s s t a t e d i n t he f i r s t
                   s e nt e nc e of § 37- 1- 148. 6



M t h e r c ont e nds t ha t t he Ga r dne r s ’ Pe t i t i on di d not c ompl y wi t h
 o

t h i s p r ovi s i on, a nd t ha t i t t he r e f or e f a i l e d t o put he r on not i c e

t h a t a t e r mi na t i on of he r pa r e nt a l r i ght s wa s be i ng s ought .                                      We

d i s a gr e e .




         5
             W not e , i n pas s i ng, t ha t t he per t i ne nt s e c t i ons of t he s t a t ut e have
               e
r e c e n t l y b e e n t h e s u b j e c t o f s u b s t a n t i a l a me n d me n t . T. C. A. § § 3 7 - 1 - 1 4 7 a n d -
1 4 8 ( Su p p . 1 9 9 5 ) .
         6
             T.C.A. § 37-1-148 (1991) provides, in pertinent part, as follows:

                   An     o r d e r t e r mi n a t i n g t h e p a r e n t a l     r i ght s of a       pa r e nt
                   t er   mi n a t e s a l l o f s u c h p a r e n t ’ s r       i ght s and obl        i ga t i ons
                   wi t   h r e s p e c t t o t he c hi l d a nd of              t he c hi l d t o      such
                   pa r   e nt ar i s i ng f r om t he par e nt a l              r e l a t i ons hi p   . . . .



                                                                  12
                     The Ga r dne r s i n t he i r pe t i t i on s e t f or t h t he f ol l owi n g

i n o n e of t he i r pr a ye r s f or r e l i e f :



                     Tha t upon he a r i ng of t hi s c a us e , t ha t t he
                     Cour t woul d t e r mi na t e t he pa r e nt a l r i ght s of
                     bot h na t ur a l pa r e nt s of J ohn De f r i e c e a nd
                     Ka t i e De f r i e c e .



Th e Pe t i t i on ma ke s no ot he r me nt i on of a t e r mi na t i on of M he r ’ s
                                                                             ot

p a r e nt a l r i ght s .      Ne ve r t he l e s s , we be l i e ve t ha t t he pr a ye r

s u b s t a n t i a l l y c ompl i e s wi t h T. C. A. § 37- 1- 147( a ) ( 1991) .            In

r e v i e wi ng t he a de qua c y of pa r t i c ul a r pl e a di ngs , we gi ve e f f e c t t o

t h e i r s ubs t a nc e r a t he r t ha n t he i r f or m a nd t e r mi nol ogy.         Br own v .

Ci t y of Manc he s t e r , 722 S. W 2d 394, 397 ( Te nn. App. 1986) ; Us r e y
                                    .

v . Le wi s , 553 S. W 2d 612, 614 ( Te nn. App. 1977) .
                      .                                                        W f i nd t ha t
                                                                                e

t h e s u b s t a nc e of t he Pe t i t i on s uf f i c e d t o put M he r on not i c e
                                                                     ot

t h a t t h e Ga r dne r s we r e s e e ki ng a t e r mi na t i on of he r pa r e nt a l

r i ght s .



                     W a l s o n ot e t ha t t he r e c or d r e ve a l s t ha t M he r f a i l e d
                      e                                                           ot

t o o b j e c t , pr i or t o t hi s a ppe a l , t o a ny de f i c i e nc y i n t he

p l e a d i n gs .     The pr a ye r i n t he Pe t i t i on pr ovi de d s uf f i c i e nt not i c e

t o o b l i ga t e he r t o obj e c t t o a ny t e c hni c a l nonc ompl i a nc e wi t h t h e

s t a t ut e .       She ha d a mpl e oppor t uni t y t o move f or a di s mi s s a l or

mo r e d e f i ni t e s t a t e me nt , y e t s he f a i l e d t o do s o.       I t i s we l l -

s e t t l e d t ha t i s s ue s n ot r a i s e d a t t r i a l ma y not be r a i s e d f or t he

f i r s t t i m o n a ppe a l .
               e                       Si mps on v . Fr ont i e r Communi t y Cr e di t

Uni o n, 810 S. W 2d 147, 153 ( Te nn. 1991) ; Lawr e nc e v . St anf or d,
                 .



                                                    13
6 5 5 S. W 2d 927, 929 ( Te nn. 1983) .
          .                                             Ac c or di ngl y, we f i nd t ha t

M t h e r ’ s s e c ond i s s ue i s wi t hout me r i t .
 o



                                                   V



                     M he r ’ s t hi r d i s s ue pr e s e nt s t he que s t i on of whe t he r
                      ot

t h e t r i a l c our t ’ s t e r mi na t i on of he r pa r e nt a l r i ght s i s s uppor t e d

b y c l e a r a nd c onvi nc i ng e v i de nc e .       Cour t s ha ve l ong r e c ogni z e d

t h e f u n da me nt a l r i ght of pa r e nt s t o t he c a r e , c us t ody, a nd

c o n t r o l of t he i r c hi l dr e n.      I n r e Dr i nnon, 776 S. W 2d 96, 97
                                                                         .

( Te n n . App. 1988) ( c i t i ng St anl e y v . I l l i noi s , 405 U.S. 645, 9 2

S. Ct . 1 208, 31 L. Ed. 2d 551 ( 1972) ) ; howe ve r , pa r e nt a l r i ght s a r e

n o t a bs ol ut e a nd ma y b e t e r mi na t e d i f t he r e i s c l e a r a nd

c o n v i n c i ng e vi de nc e j us t i f yi ng s uc h t e r mi na t i on.   I n r e Dr i nno n,

7 7 6 S. W 2d a t 97 ( c i t i ng Sant os ky v . Kr ame r , 455 U.S. 745, 102
          .

S. Ct . 1 388, 71 L. Ed. 2d 599 ( 1982) ) .                The r e f or e , pur s ua nt t o

T. C. A. § 37- 1- 147( d) ( 1) ( 1991) , we mus t de t e r mi ne whe t he r t he

t r i a l c our t pr ope r l y f ound c l e a r a nd c onvi nc i ng e vi de nc e : ( 1)

t h a t J o hn ha d be e n r e move d f r om M he r ’ s c us t ody f or a t l e a s t o n e
                                              ot

y e a r ; ( 2) t ha t t he c ondi t i ons whi c h l e d t o t he r e mova l , or ot h e r

s i mi l a r c ondi t i ons t ha t woul d s ubj e c t J ohn t o f ur t he r a bus e or

n e g l e c t , s t i l l e xi s t ; ( 3) t ha t t he r e i s l i t t l e c ha nc e t ha t t he s e

c o n d i t i ons wi l l s oon be r e me di e d; ( 4) t ha t c ont i nui ng M he r ’ s
                                                                             ot

r e l a t i o ns hi p wi t h J ohn wi l l gr e a t l y di mi ni s h hi s c ha nc e s of e a r l y

i n t e g r a t i on i nt o a s t a bl e a nd pe r ma ne nt home ; a nd ( 5) t ha t

t e r mi n a t i on of M he r ’ s pa r e nt a l r i ght s i s i n J ohn’ s be s t
                        ot

i nt e r e s t s .     Te nne s s e e De pt . Of Human Se r v i c e s v . Ri l e y , 689

                                                   14
S. W 2 d 164, 165 ( Te nn. App. 1984) ; I n r e S. M , J r . , 1996 W
    .                                               .                L

1 4 0 4 1 0 a t *8.      Ea c h of t he s e e l e me nt s mus t be f ound by c l e a r a n d

c o n v i n c i ng e vi de nc e .   Ri l e y a t 165.



                M he r c onc e de s t ha t J ohn ha s be e n r e move d f r om he r
                 ot

c u s t o d y f or mor e t ha n one ye a r .            W t h r e ga r d t o t he s e c ond a nd
                                                         i

t h i r d c r i t e r i a , whi c h i nvol ve t he c ondi t i ons t ha t l e d t o J ohn’ s

r e mo v a l f r om M he r ’ s c us t ody, t he e vi de nc e i s l e s s c e r t a i n.
                     ot

Th e r e c l e a r l y i s e vi de nc e t ha t M he r ha s not pr ovi de d J ohn wi t h
                                                ot

a s u i t a bl e home .       The f os t e r c a r e pl a n i ndi c a t e s t ha t M he r h a d
                                                                                    ot

p r o b l e ms wi t h dr ugs a nd a l c ohol .           The t r i a l c our t f ound J ohn t o

b e d e p e nde nt a nd ne gl e c t e d.       I n a ddi t i on, t he r e c or d c ont a i ns

e v i d e n c e t ha t M he r wa s i nvol ve d wi t h s e ve r a l di f f e r e nt me n
                        ot

f o l l o wi ng he r di vor c e f r om J ohn’ s na t ur a l f a t he r .         She c ha nge d

j o b s a n d r e s i de nc e s qui t e f r e que nt l y, c ont r i but i ng t o t he l a c k o f

s t a b i l i t y i n J ohn’ s l i f e .    The r e c or ds of DHS a l s o r e f l e c t he r

l a c k o f pr ogr e s s a t t i me s t owa r d t he goa l s of t he f os t e r c a r e

pl a n.



                The or de r of t he t r i a l c our t gr a nt i ng c us t ody of J oh n

t o t h e Ga r dne r s s t a t e s t ha t M he r ha d ma de no s ubs t a nt i a l
                                           ot

i mp r o v e me nt i n h e r c i r c ums t a nc e s .     At t he t i me i t t e r mi na t e d

M t h e r ’ s pa r e nt a l r i ght s , t he t r i a l c our t f ound t ha t s he ha d
 o

d e mo n s t r a t e d a “ monume nt a l ” l a c k of s t a bi l i t y, a s we l l a s a n

i n a b i l i t y t o pr ovi de f or h e r c hi l dr e n.        I n a c c or da nc e wi t h t he

f o u r t h a nd f i f t h c r i t e r i a l i s t e d a bove , t he c our t we nt on t o f i n d

t h a t a t e r mi na t i on of M he r ’ s pa r e nt a l r i ght s t o J ohn wa s i n h i s
                                 ot

                                                   15
b e s t i n t e r e s t a nd woul d gr e a t l y e nha nc e hi s oppor t uni t y f or

i n t e g r a t i on i nt o a s t a bl e , pe r ma ne nt home .



                On t he ot he r ha nd, t he r e c or d r e f l e c t s s ome e vi de nc e o f

M t h e r ’ s e f f or t s t owa r d i mpr ove me nt .
 o                                                            She a t t e nde d c ouns e l i ng

s e s s i o n s a nd c ompl e t e d pa r e nt i ng c l a s s e s .    Si nc e t he i ni t i a l

p l a c e me nt of he r c hi l dr e n, t he r e ha ve be e n no f ur t he r a l l e ga t i o n s

o f d r u g or a l c ohol a bus e by M he r .
                                      ot                    I n f a c t , t he DHS r e por t s

i n d i c a t e t ha t s he ha s ma de s ome pr ogr e s s t owa r d a ba t i ng t he

c o n d i t i ons t ha t ne c e s s i t a t e d pl a c e me nt of he r c hi l dr e n i n t he

c a r e of ot he r s .     She ha s c ompl e t e d a Voc a t i ona l Re ha bi l i t a t i on

p r o g r a m, a nd a t t he t i me t ha t he r pa r e nt a l r i ght s we r e

t e r mi n a t e d, s he wa s wor ki n g f or t y hour s a we e k a t a ne w j ob.

M t h e r i s a l s o i nvol ve d i n a mor e s t a bl e r e l a t i ons hi p, wi t h
 o

Ge or g e Bl a c kwe l l , a ma n s he ha s be e n s e e i ng f or ne a r l y a ye a r .

M . Bl a c kwe l l h a s a t t e nde d a nd c ompl e t e d pa r e nt i ng c l a s s e s wi t h
 r

he r .   He r r e s i de nt i a l s i t ua t i on ha s s t a bi l i z e d s ome wha t , a s s h e

h a s b e e n l i vi ng wi t h M . Bl a c kwe l l i n a t wo- be dr oom t r a i l e r
                                r

s u p p l i e d by hi s e mpl oye r .



                Gi ve n t he f or e go i ng, we c a nnot c onc l ude t ha t t he r e i s

c l e a r a nd c onv i nc i ng e vi de nc e t ha t a l l of t he r e qui r e me nt s of

T. C. A. § 37- 1- 147( d) ( 1) ( 1991) we r e me t s o a s t o j us t i f y a

t e r mi n a t i on of M he r ’ s pa r e nt a l r i ght s .
                        ot                                           The c l e a r a nd

c o n v i n c i ng s t a nda r d i mpos e s a he i ght e ne d bur de n on t hos e s e e ki n g

t o t e r mi na t e t he r i ght s o f a na t ur a l pa r e nt .          To me e t t hi s




                                                   16
s t a n d a r d, a pa r t y mus t go be yond t he me r e t hr e s hol d of a

p r e p o n d e r a nc e of t he e vi de nc e :



                Cl e a r a nd c onvi n c i ng e vi de nc e e l i mi na t e s a ny
                s e r i ous or s ubs t a nt i a l doubt c onc e r ni ng t he
                c or r e c t ne s s of t he c onc l us i ons t o be dr a wn
                f r om t he e vi de nc e .    I t s houl d pr oduc e i n t he
                f a c t - f i nde r ’ s mi nd a f i r m be l i e f or
                c onvi c t i on wi t h r e ga r d t o t he t r ut h of t he
                a l l e ga t i ons s oug ht t o be e s t a bl i s he d.



O’ Da ni e l v . M s s i e r , 905 S. W 2d 182, 188 ( Te nn. App. 1995)
                  e                    .

( c i t a t i ons omi t t e d) .   The e vi de nc e i n t hi s c a s e s i mpl y doe s no t

r i s e t o s uc h a l e ve l .     Se e I n r e Dr i nnon, 776 S. W 2d a t 100.
                                                                    .



                W hol d t ha t t he t r i a l c our t e r r e d i n f i ndi ng t ha t t h e
                 e

e v i d e n c e e s t a bl i s he d t he e l e me nt s of T. C. A. § 37- 1- 147( d) ( 1)

( 1 9 9 1 ) by c l e a r a nd c onvi nc i ng e vi de nc e .     W a c knowl e dge t ha t o u r
                                                                 e

d e c i s i o n i s i n pa r t i nf l ue nc e d by e vi de nc e of a par t i al

i mp r o v e me nt i n M he r ’ s a bi l i t y t o pr ovi de a s t a bl e , c a r i ng
                        ot

e n v i r o n me nt f or J ohn.     W ha s t e n t o a dd, howe ve r , t ha t a s f a r a s
                                     e

t h e r e c or d now s t a nds , t he e vi de nc e c l e a r l y s uppor t s t he

c o n c l u s i on t ha t J ohn’ s c us t ody s houl d s t a y wi t h t he Ga r dne r s .

Si n c e we a r e not pr i vy t o wha t ha s oc c ur r e d s i nc e t he l a s t

h e a r i n g da t e , Augus t 26, 1 994, we e xpr e s s a bs ol ut e l y no opi ni o n

a s t o whe t he r or whe n J ohn’ s c us t ody s houl d be r e t ur ne d t o

M t he r .
 o            I n f a c t , t h e c or r e c t out c ome of t hi s l i t i ga t i on ma y

s t i l l i nvol ve t he t e r mi na t i on of M he r ’ s pa r e nt a l r i ght s ;
                                                ot

h o we v e r , a ny s uc h de t e r mi n a t i on mus t be ba s e d upon c l e a r a nd

c o n v i n c i ng e vi de nc e t ha t e a c h r e qui r e me nt f or t e r mi na t i on i n

                                                  17
T. C. A. § 37- 1- 147( d) ( 1) ( 1991) ha s be e n me t .               W l e a ve t ha t
                                                                         e

d e c i s i o n t o t he J uve ni l e Cour t upon r e ma nd of t hi s c a us e .



                The j udgme nt of t he t r i a l c our t i s va c a t e d.           Cos t s on

a pp e a l a r e a s s e s s e d a ga i ns t t he a ppe l l e e .   Thi s c a s e i s r e ma nd e d

t o t h e t r i a l c our t f or s uc h f ur t he r pr oc e e di ngs a s ma y be

n e c e s s a r y, c ons i s t e nt wi t h t hi s opi ni on.



                                                        _________________________
                                                        Cha r l e s D. Sus a no, J r . , J .



CONCUR:



_ _ _ _ _ _ _ _________________
Ho u s t o n M Godda r d, P. J .
                .



_ _ _ _ _ _ _ _________________
He r s c he l P. Fr a nks , J .
                      I N THE COURT OF APPEALS OF TENNESSEE

                                       EASTERN SECTI ON

                                                                           FILED
                                                                            October 4, 1996
STATE OF TENNESSEE                               )
DEPARTMENT OF HUMAN SERVI CES                    )
                                                                          Cecil Crowson, Jr.
                                                 )                         Appellate C ourt Clerk
           Pe t i t i one r - Appe l l e e ,     )
                                                 )
a nd                                             )
                                                 )
                                                 )
W LLI AM D. GARDNER a nd
  I                                              )
J OANN GARDNER,                                  )
                                                 )
           I nt e r ve ni ng                     )
           Pe t i t i one r s - Appe l l e e s , )    BRADLEY COUNTY J UVENI LE COURT
                                                 )    C/ A NO. 03A01- 9604- J V- 00150
                                                 )
                                                 )
v.                                               )
                                                 )
                                                 )
                                                 )
DANA D. DEFRI ECE,                               )
                                                 )
           Re s ponde nt - Appe l l a nt . )
                                                 )
I N THE MATTER OF:                               )
                                                 )
           J OHN DEFRI ECE,                      )
              a mi nor .                         )



                                  CONCURRI NG OPI NI ON


               I c onc ur i n t he ma j or i t y opi ni on t ha t not a l l of t he

c i r c ums t a nc e s n e c e s s a r y t o t e r mi na t e pa r e nt a l r i ght s ha ve be e n

s h o wn b y c l e a r a nd c onvi nc i ng e vi de nc e .



               I wr i t e s e pa r a t e l y t o e mpha s i z e t ha t I do not - - a nd I a m

s u r e t h e ma j or i t y of t he me mbe r s of t he Cour t do not - - c ondone t h e

u n ma r r i e d M he r l i vi ng wi t h M . Bl a c kwe l l , a nd s ugge s t t ha t
                  ot                      r

                                                 19
c o n t i n u a nc e of s uc h a r e l a t i ons hi p doe s not a dva nc e he r goa l t o

b e r e u n i t e d wi t h he r c hi l d.



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .




                                             20